Citation Nr: 1444199	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  11-20 999A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether a debt in the amount of $14,783.62 for an overpayment of Department of Veterans Affairs (VA) educational benefits under Chapter 30, Title 38, United States Code, was properly created.

2.  Entitlement to a waiver of recovery of an overpayment of VA educational benefits under Chapter 30, Title 38, United States Code in the amount of $14,783.62.


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel




INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from July 2005 to May 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 decision of the Committee on Waivers and Compromises (Committee) at the Regional Office (RO) in Atlanta, Georgia.  The Board previously remanded this appeal in March 2012 and August 2012.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, further action is still required in order to fully and fairly adjudicate the Veteran's appeal.

The U.S. Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court later held that another remand not required under Stegall where the Board's remand instructions were substantially complied with.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In this case, the Board previously remanded the Veteran's appeal in March 2012 and August 2012.  Both remands instructed the AOJ to obtain documentation relating to the awarded educational benefits, including notification to the Veteran of the award and its effective date, notification that benefits were being discontinued, and notification of the reasons for this determination and the resulting overpayment.  If no such records were found, a finding to that effect was to be made in writing and associated with the claims file.

Both remands also instructed the AOJ to readjudicate the Veteran's appeal, including the specific threshold issue of whether the $14,783.62 debt at issue was validly created.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).

A review of the record does not demonstrate that these actions were substantially completed.  The claims file still does not contain any letters notifying the Veteran of his awarded educational benefits or notifying him that his benefits were being discontinued, and there is no written finding that such documentation is not available.  Moreover, the recent June 2014 supplemental statement of the case (SSOC) readjudicated the issue of whether a waiver of the debt was warranted, but again did not address the issue of whether the underlying debt was validly created.  As noted above, the Veteran is entitled to compliance with the Board's remand instructions, and therefore the matter should be remanded.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's complete VA educational folder, to include the relevant educational award determination and subsequent notification of discontinuance of educational benefits, and copies of all correspondence to and from the Veteran, with attached documentation, regarding the incurrence of the asserted overpayment.  If no such records exist then a finding to this effect must made in writing and associated with the claims folder.



2.  Next, readjudicate the Veteran's appeal, as set forth below:  

FIRST, adjudicate whether the debt in the amount of $14,783.62 for an overpayment of VA educational benefits under Chapter 30, Title 38, United States Code, was properly created; and 

SECOND, if it is determined that the debt was properly created, adjudicate the issue of entitlement to waiver of recovery of an overpayment of VA educational benefits under Chapter 30, Title 38, United States Code in the amount of $14,783.62.  This requires determining (a) whether there is any indication of fraud, misrepresentation, or bad faith, on the part of the person or the persons having an interest in obtaining the waiver, and (b) whether recovery of such indebtedness would be against equity and good conscience.  38 C.F.R. § 1.963. 

Thereafter, if such action does not resolve the appeal, issue the Veteran a Supplemental Statement of the Case. 38 C.F.R. § 19.31.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

